     Case 1:19-cv-00959-ER-JLC Document 63 Filed 12/01/20 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CITIBANK, N.A., and CITIBANK,
N.A., as Administrative Agent and
Collateral Agent,
                             Plaintiff,                OPINION AND ORDER
               – against –                                   19 Civ. 959 (ER)

DOUGLAS JACOBSEN and NORMAN J.
KRAVETZ,
                             Defendants.


RAMOS, D.J.:

        Plaintiff Citibank, N.A. initiated this action on January 31, 2019. In brief, this

case concerns Citibank’s attempts to recover loan payments defendants Douglas Jacobsen

and Norman Kravetz are alleged to have guaranteed. Doc. 19. In its operative complaint,

Citibank brings claims for breach of contract and attorney’s fees against Defendants. Id.

Pending before the Court is Citibank’s motion for summary judgment on both of these

claims and Defendants’ affirmative defenses. Doc. 49.

        For the reasons set forth below, Citibank’s motion for summary judgment is

GRANTED.
I.      BACKGROUND
        A. Factual Background

        The following facts are undisputed. Citibank, in each of its respective capacities,

is a national banking association. Doc. 57 ¶ 1. Jacobsen and Kravetz are co-founders of

non-party JH Capital Group Holdings, LLC (“Parent”). Id. ¶ 2; Doc. 56 at 7; Doc. 58-1

at 35–36. Jacobsen is the sole member of non-party Jacobsen Credit Holdings LLC,

which in turn is the sole member of Parent, which in turn is the sole member of non-party

JHCG Holdings LLC (“Borrower”), which in turn is the sole member of non-party JH
Portfolio Debt Equities LLC (“Servicer”). Doc. 57 ¶¶ 4–6; Doc. 58-1 at 188. Until 2019,
   Case 1:19-cv-00959-ER-JLC Document 63 Filed 12/01/20 Page 2 of 16




Parent, Borrower, and Servicer were in the business of purchasing portfolios of consumer

and merchant loan obligations at a discount and deploying a network of collection

agencies to recover amounts due on accounts. Id. ¶ 7.

       On June 29, 2017, Borrower and Parent entered into a Credit Agreement with

Citibank. Id. ¶ 8; Doc. 51-1 at 2. The Credit Agreement identifies Citibank as a lender,

administrative agent, and collateral agent for purposes of the agreement. Doc. 51-1 at 5,

7, 12. Pursuant to section 2.01 of the Credit Agreement, Citibank advanced a $50 million

loan to Borrower. Id. at 21; Doc. 57 ¶ 15. The Credit Agreement also cross-references

other “Loan Documents,” which is defined to include the Security Agreement executed

between Borrower and Citibank on the same date. Doc. 51-1 at 13; Doc. 51-2 at 2; Doc.

57 ¶¶ 14, 16.

       On December 28, 2017, Borrower and Parent executed an amendment to the

Credit Agreement (the “First Amendment”) with Citibank. Doc 51-3 at 2; Doc. 57 ¶ 20.

As consideration for Citibank entering into the First Amendment, Defendants each

executed a limited indemnity guaranty (the “Guaranties”). Doc. 51-4 at 2; 51-5 at 2; Doc.

57 at ¶ 21. Section 2 of each of the Guaranties provides that Defendants “absolutely,

irrevocably[,] and unconditionally guarantee[] for the benefit of [Citibank] (a) the due

and punctual payment and performance of the Guaranteed Obligations . . . upon the
occurrence of a Guaranty Trigger Event.” Doc. 51-4 at 4; Doc. 51-5 at 4; Doc. 57 at ¶ 22.

Each of the Guaranties defines “Guaranteed Obligations” as, “collectively, (a) all

Obligations of Borrower to [Citibank] under the Credit Agreement and other Loan

Documents, and (b) all Originator Receivables Obligations.” Doc. 51-4 at 2; Doc. 51-5 at

2; Doc. 57 at ¶ 22.

       Each of the Guaranties also defines “Guaranty Trigger Event,” which includes,

among other things:

       (iii) fraud or intentional misrepresentation by any officer, employee, agent
       or representative of the Borrower or its Affiliates in connection with the


                                             2
   Case 1:19-cv-00959-ER-JLC Document 63 Filed 12/01/20 Page 3 of 16




        transactions contemplated by the Transaction Documents, or in respect of
        the Collateral or any Underlying Portfolio;
        ....
        (x) any violation by Borrower or Parent of Section 7.01(a), 7.01(u),
        7.01(w), of Section 7.02 of the Credit Agreement;
        ....
        (xv) an Insolvency Event with respect to Borrower, [Defendants], the
        Servicer, any Senior Borrower[,] or any of their Affiliates[.]

Doc. 51-4 at 2–3; Doc. 51-5 at 2–3. Additionally, the Guaranties provide that Defendants

“shall pay or reimburse all reasonable out-of-pocket costs and expenses (including

reasonable attorneys’ fees and legal expenses) incurred by [Citibank] in connection with
the protection, defense[,] or enforcement of [the Guaranties] in any litigation or

bankruptcy or insolvency proceedings.” Doc. 51-4 at 8; Doc. 51-5 at 8. Further, the

Guaranties state that Defendants “waive[] any and all defenses, claims, setoffs[,] and

discharges of the Borrower, or any other obligor, pertaining to the Guaranteed

Obligations.” Doc. 51-4 at 7; Doc. 51-5 at 7.

        The Guaranties do not define what constitutes an “Insolvency Event.” Under the

Credit Agreement, though, an “Insolvency Event” occurs when a person or entity is

“unable to pay its debts generally as they become due” under the agreement. Doc. 51-1

at 11. Further, according to the Credit Agreement, Borrower and Parent are obligated to

pay back Citibank the outstanding principal balance of the $50 million loan, plus accrued

interest, on the maturity date, id. at 59, which at the latest would occur on June 29, 2018,

see id. at 14, 19.

        However, Borrower and Parent failed to pay back the loan by the maturity date.

Doc. 57 ¶¶ 44–45. On September 12, 2018, Citibank served a demand letter on

Defendants, id. ¶ 47, demanding that Defendants immediately pay all amounts

outstanding with respect to the Guaranteed Obligations, Doc. 51 ¶ 14. Citibank sent

follow-up demand letters to Defendants on October 9, 2018 and December 4, 2018. Id.
¶ 16; Doc. 57 ¶ 48. To date, neither Borrower nor Parent nor Defendants have made any



                                             3
    Case 1:19-cv-00959-ER-JLC Document 63 Filed 12/01/20 Page 4 of 16




payments towards the principal balance of the loan owed to Citibank under the Credit

Agreement.

        B. Procedural History

        Citibank filed suit on January 31, 2019, asserting claims for breach of contract,

attorney’s fees, and unjust enrichment.1 Doc. 1. Specifically, Citibank sought payment

from Defendants, as guarantors, for the principal sum of $50 million, plus accrued

interest, under the Credit Agreement, in addition to attorney’s fees and costs. See id.

Defendants filed a motion to dismiss the original complaint on April 1, 2019. Doc. 17.

In response, Citibank filed its Amended Complaint on April 15, 2019, retaining the same

claims as in the original complaint. Doc. 19.

        Defendants filed a motion to dismiss the Amended Complaint on May 15, 2019.

Doc. 22. That motion was referred to the Honorable James L. Cott on November 14,

2019. Doc. 32. On February 18, 2020, Judge Cott issued his Report and

Recommendation. Doc. 35. After the parties filed their objections, Docs. 36 and 37, the

Court adopted in part and modified in part Judge Cott’s Report and Recommendation,

granting Defendants’ motion to dismiss as to Citibank’s claim for unjust enrichment but

denying the motion as to its other claims, Doc. 39.

        Following a pre-motion conference, the Court granted Citibank leave on June 25,
2020 to file the instant motion for summary judgment. Citibank filed its motion on July

17, 2020, seeking summary judgment on its remaining claims for breach of contract and

attorney’s fees, as well as on Defendants’ affirmative defenses. Doc. 49.




1
 This case was originally assigned to the Honorable Deborah A. Batts. It was reassigned to the
undersigned on February 20, 2020, after Judge Batts passed away.




                                                    4
      Case 1:19-cv-00959-ER-JLC Document 63 Filed 12/01/20 Page 5 of 16




II.      DISCUSSION
         A. Legal Standard

         Summary judgment is appropriate where “the movant shows that there is no

genuine dispute as to any material fact.” Fed. R. Civ. P. 56(a). A fact is “material” if it

might affect the outcome of the litigation under the governing law. H.Daya Int’l Co., Ltd.

v. Arazi, 348 F. Supp. 3d 304, 308 (S.D.N.Y. 2018). “An issue of fact is ‘genuine’ if the

evidence is such that a reasonable jury could return a verdict for the non-moving party.”

Senno v. Elmsford Union Free Sch. Dist., 812 F. Supp. 2d 454, 467 (S.D.N.Y. 2011)

(citing SCR Joint Venture L.P. v. Warshawsky, 559 F.3d 133, 137 (2d Cir. 2009)). The
party moving for summary judgment is first responsible for demonstrating the absence of

any genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If

the moving party meets its burden, “the nonmoving party must come forward with

admissible evidence sufficient to raise a genuine issue of fact for trial in order to avoid

summary judgment.” Saenger v. Montefiore Med. Ctr., 706 F. Supp. 2d 494, 504

(S.D.N.Y. 2010) (internal quotation mark omitted) (quoting Jaramillo v. Weyerhaeuser

Co., 536 F.3d 140, 145 (2d Cir. 2008)).

         In deciding a motion for summary judgment, the Court must “construe the facts in

the light most favorable to the non-moving party and must resolve all ambiguities and

draw all reasonable inferences against the movant.” Brad v. Omya, Inc., 653 F.3d 156,
164 (2d Cir. 2011) (quoting Williams v. R.H. Donnelley, Corp., 368 F.3d 123, 126 (2d Cir.

2004)). However, in opposing a motion for summary judgment, the non-moving party

may not rely on unsupported assertions, conjecture, or surmise. Goenaga v. March of

Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir. 1995). “Only disputes over ‘facts

that might affect the outcome of the suit under the governing law’ will preclude a grant of

summary judgment.” Malmsteen v. Universal Music Grp., Inc., 940 F. Supp. 2d 123, 130

(S.D.N.Y. 2013) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). As
such, to defeat a motion for summary judgment, “the non-moving party must set forth



                                              5
    Case 1:19-cv-00959-ER-JLC Document 63 Filed 12/01/20 Page 6 of 16




significant, probative evidence on which a reasonable fact-finder could decide in its

favor.” Senno, 812 F. Supp. 2d at 467–68 (citing Anderson, 477 U.S. at 256–57).

        Citibank asserts two claims under New York law.2 The Court grants summary

judgment on both.

        B. Breach of Contract Claim

        “A guaranty is a promise to fulfill the obligations of another party, and is subject

to ‘the ordinary principles of contract construction.’” Cooperatieve Centrale Raiffeisen-

Boerenleenbank, B.A. v. Navarro, 36 N.E.3d 80, 85 (N.Y. 2015) (quoting Compagnie

Financiere de CIC et de L’Union Europeenne v. Merrill Lynch, Pierce, Fenner & Smith,

Inc. (Compagnie I), 188 F.3d 31, 34 (2d Cir. 1999)). Under New York law, to meet its

prima facie burden on summary judgment, Citibank “must prove the existence of the

guaranty, the underlying debt[,] and the guarantor’s failure to perform under the

guaranty.” Id. at 84 (quotation omitted). “[T]he initial question for the court on a motion

for summary judgment with respect to a contract claim”—including a claim regarding a

guaranty—“is ‘whether the contract is unambiguous with respect to the question disputed

by the parties.’” See Law Debenture Tr. Co. of N.Y. v. Maverick Tube Corp., 595 F.3d

458, 465 (2d Cir. 2010) (quoting Int’l Multifoods Corp. v. Com. Union Ins. Co., 309 F.3d

76, 83 (2d Cir. 2002)); see also Compagnie Financiere de CIC et de L’Union Europeenne
v. Merrill Lynch, Pierce, Fenner & Smith, Inc. (Compagnie II), 232 F.3d 153, 157 (2d Cir.

2000). As to that question, the Court must determine whether Defendants failed to

perform under the Guaranties by not paying the outstanding loan to Citibank. See

Cooperatieve Centrale, 36 N.E.3d at 85.

        “Summary judgment is generally proper in a contract dispute only if the language

of the contract is wholly unambiguous.” Compagnie II, 232 F.3d at 157. “The question


2
 The parties agree, and this Court assumes, that New York law governs Citibank’s substantive claims. See
Law Debenture Tr. Co. of N.Y. v. Maverick Tube Corp., 595 F.3d 458, 465 (2d Cir. 2010).




                                                   6
   Case 1:19-cv-00959-ER-JLC Document 63 Filed 12/01/20 Page 7 of 16




of whether the language of a contract is clear or ambiguous is a question of law to be

decided by the court.” Id. at 158. “A contract is unambiguous if the language it uses has

‘a definite and precise meaning, unattended by danger of misconception in the purport of

the [agreement] itself, and concerning which there is no reasonable basis for a difference

of opinion.’” Kasowitz, Benson, Torres & Friedman, LLP v. Duane Reade, 950 N.Y.S.2d

8, 11 (N.Y. App. Div. 2012) (quoting Breed v. Ins. Co. of N. Am., 385 N.E.2d 1280, 1282

(N.Y. 1978)). Conversely, a contract is ambiguous where its language is susceptible to

multiple reasonable interpretations. Brad H. v. City of New York, 951 N.E.2d 743, 746

(N.Y. 2011). If a contract is ambiguous, and determination of the intent of the parties

then “depends on the credibility of extrinsic evidence or on a choice among reasonable

inferences to be drawn from extrinsic evidence, then such a determination is to be made

by the jury,” and the Court cannot grant summary judgment. First Mercury Ins. Co. v.

613 N.Y. Inc., 609 F. App’x 664, 666 (2d Cir. 2015) (summary order) (quoting Hartford

Accident & Indem. Co. v. Wesolowski, 305 N.E.2d 907, 909 (N.Y. 1973)).

       “The primary objective of a court in interpreting a contract is to give effect to the

intent of the parties as revealed by the language of their agreement.” Compagnie II, 232

F.3d at 157. Under New York law, “a contract is to be construed in accordance with the

parties’ intent, which is generally discerned from the four corners of the document itself.”
Luitpold Pharms., Inc. v. Ed. Geistlich Söhne A.G. Für Chemische Industrie, 784 F.3d 78,

87 (2d Cir. 2015) (quoting MHR Cap. Partners LP v. Presstek, Inc., 912 N.E.2d 43, 47

(N.Y. 2009)). As such, “a written agreement that is complete, clear[,] and unambiguous

on its face must be [construed] according to the plain meaning of its terms.” Greenfield v.

Philles Recs., Inc., 780 N.E.2d 166, 170 (N.Y. 2002); Cooperatieve Centrale, 36 N.E.3d

at 85 (noting same for guaranties). Indeed, “when interpreting a contract, ‘[w]ords and

phrases are to be given their plain and ordinary meaning, and New York courts will

commonly refer to dictionary definitions in order to determine that meaning.’” BOKF,
N.A. v. Caesars Entm’t Corp., 162 F. Supp. 3d 243, 246 n.5 (S.D.N.Y. 2016) (quoting


                                             7
   Case 1:19-cv-00959-ER-JLC Document 63 Filed 12/01/20 Page 8 of 16




Summit Health, Inc. v. APS Healthcare Bethesda, Inc., 993 F. Supp. 2d 379, 390

(S.D.N.Y. 2014)); see also Universal Am. Corp. v. Nat’l Union Fire Ins. Co. of

Pittsburgh, Pa., 37 N.E.3d 78, 81 (N.Y. 2015) (relying on dictionary to determine

“common definition” of terms in a rider). Accordingly, “[e]xtrinsic evidence of the

parties’ intent may be considered only if the agreement is ambiguous.” Greenfield, 780

N.E.2d at 170.

       Consistent with the focus on a contract’s language, “[a]mbiguity is determined by

looking within the four corners of the document, not to outside sources[.]” JA Apparel

Corp. v. Abboud, 568 F.3d 390, 396 (2d Cir. 2009) (quoting Kass v. Kass, 696 N.E.2d

174, 180 (N.Y. 1998)). Further, “[l]anguage whose meaning is otherwise plain does not

become ambiguous merely because the parties urge different interpretations in the

litigation, unless each is a reasonable interpretation.” Law Debenture, 595 F.3d at 467

(quotations omitted). As such, a court should not find ambiguity where “the

interpretation urged by one party would ‘strain the contract language beyond its

reasonable and ordinary meaning.’” Id. (alteration omitted) (quoting Bethlehem Steel Co.

v. Turner Constr. Co., 141 N.E.2d 590, 593 (N.Y. 1957)).

       Here, there is no dispute about the existence of the guaranty or adequate

performance by Citibank. Nor are there any material factual questions regarding the
underlying debt: it is undisputed that Borrower and Parent failed to pay back the

principal balance by the Credit Agreement’s maturity date, and that Defendants did not

pay that balance to Citibank following its demand letters. Further, the Court has

previously concluded, and the parties do not contest here, that the Borrower’s failure to

repay the loan by the maturity date constitutes a “Guaranty Trigger Event” pursuant to the

Guaranties. Doc. 39; see also Doc. 35. Because a “Guaranty Trigger Event” occurred,

there is no question that Defendants were required to pay their “Guaranteed Obligations”

pursuant to the Guaranties. Doc. 51-4 at 4; Doc. 51-5 at 4; Doc. 57 at ¶ 22. Rather, the




                                             8
   Case 1:19-cv-00959-ER-JLC Document 63 Filed 12/01/20 Page 9 of 16




sole issue regarding this claim is whether Defendants breached the terms of the

Guaranties by not paying the $50 million balance owed to Citibank.

       Put another way, for the purpose of summary judgment on this claim, the Court

must determine whether the Guaranties unambiguously indicate that repayment of the

$50 million loan constitutes one of Defendants’ “Guaranteed Obligations” under the

Guaranties. Resolving this issue turns on the language of the contractual framework. See

Luitpold Pharms., Inc., 784 F.3d at 87. Again, the Guaranties define “Guaranteed

Obligations” as “collectively, (a) all Obligations of Borrower to [Citibank] under the

Credit Agreement and other Loan Documents, and (b) all Originator Receivables

Obligations.” Doc. 51-4 at 2; Doc. 51-5 at 2; Doc. 57 ¶ 22. Although the Guaranties do

not define the term “Obligations,” they note that, “[u]nless otherwise defined in [the

Guaranties], all defined terms . . . shall have the meanings ascribed to such terms in the

Credit Agreement.” Doc. 51-4 at 2; Doc. 51-5 at 2. According to the Credit Agreement,

the term “‘Obligations’ has the meaning assigned to such term in the Security

Agreement.” Doc. 51-1 at 14. The Security Agreement, however, provides no definition

for the term. See Doc. 51-2. Thus, the term “Obligations” is not defined under the

contractual framework.

       Citibank argues that, under this contractual framework, the Guaranties
unambiguously guaranty repayment of the $50 million loan. According to Citibank,

Borrower’s obligation to pay back the loan constitutes one of the “Guaranteed

Obligations” under the plain language of the Guaranties, Credit Agreement, and Security

Agreement, and its brief relies largely on Judge Cott’s analysis in his Report and

Recommendation. See Doc. 35.

       In response, Defendants contend that the Guaranties do not unambiguously

guaranty repayment of the loan. Defendants first argue that the Guaranties

unambiguously exclude the repayment of the loan from the meaning of “Guaranteed
Obligations,” noting that the term “Obligations” within the term “Guaranteed


                                             9
    Case 1:19-cv-00959-ER-JLC Document 63 Filed 12/01/20 Page 10 of 16




Obligations” is not explicitly defined to include loan repayment.3 At a minimum,

Defendants argue, that lack of a definition within the contractual framework renders the

term “Guaranteed Obligations” ambiguous, thereby precluding summary judgment.

Further, Defendants contend that the Guaranties—along with the rest of the contractual

framework—distinguish between “obligations” and “Obligations,” using the former to

refer to all of Borrower’s payment responsibilities and the latter to refer to a narrower set

of responsibilities of which the repayment of the $50 million loan is not a part.

Additionally, Defendants argue that the Guaranties’ definition of “Originator Receivables

Obligations”—a term that is included within the definition of “Guaranteed

Obligations”—suggests a narrower understanding of what responsibilities Defendants

guaranteed.

        The Court agrees with Citibank. Defendants largely repeat the same arguments

regarding the interpretation of the term “Obligations” from their motion to dismiss; as the

Court noted in its order regarding that motion, Defendants’ proposed interpretation is, at

best, strained. Doc. 39 at 11–12. Again, the term “Obligations” is an undefined term

within the contractual framework, and as such, the Court interprets “Obligations”

according to its plain and ordinary meaning, relying on dictionary definitions to

determine that meaning. See Universal Am. Corp., 37 N.E.3d at 81; Greenfield, 780
N.E.2d at 170; see also BOKF, N.A., 162 F. Supp. 3d at 246 n.5. According to that plain

and ordinary meaning, “Obligation” means a “formal, binding agreement or

acknowledgment of a liability to pay a certain amount or to do a certain thing for a

particular person or set of persons,” especially “a duty arising by contract.” Obligation,


3
  The Court has already concluded that the Guaranties do not unambiguously exclude loan repayment from
the definition of “Obligations” under the contractual framework. Doc. 39 at 12–13. As such, the law of the
case doctrine commands that the Court adhere to that ruling. Perreca v. Gluck, 262 F. Supp. 2d 269, 272
(S.D.N.Y. 2003). Thus, to the extent that Defendants argue that summary judgment is barred because the
Guaranties unambiguously exclude the loan repayment from the meaning of “Obligations,” that argument is
unavailing.




                                                   10
  Case 1:19-cv-00959-ER-JLC Document 63 Filed 12/01/20 Page 11 of 16




Black’s Law Dictionary (11th ed. 2019). Further, the Guaranties specify not just that

some but “all Obligations of Borrower to [Citibank] under the Credit Agreement and

other Loan Documents” constitute “Guaranteed Obligations,” thereby emphasizing the

breadth of the scope of responsibilities encompassed within this definition. Doc. 51-4 at

2 (emphasis added); Doc. 51-5 at 2 (emphasis added). Although Defendants suggest that

the contractual framework distinguishes between “obligations”—with a lower-case “o”—

and “Obligations—with an upper-case “O”—the Court concludes that there is no reason

to distinguish the two terms, as both are undefined and, therefore, to be interpreted

according to the same plain and ordinary meaning. And while Defendants are correct that

fewer responsibilities fall under the definition of “Originator Receivables Obligations”

than do under the common understanding of “Obligations,” that does not somehow

narrow the definition of the latter term. After all, “Originator Receivables Obligations”

constitute only a subset of the “Guaranteed Obligations,” and “all Obligations of

Borrower to [Citibank] under the Credit Agreement and other Loan Documents” is listed

as an independent subset under the definition of “Guaranteed Obligations.” Doc. 51-4 at

2 (emphasis added); Doc. 51-5 at 2 (emphasis added).

       Thus, Borrower’s responsibility to repay the $50 million loan to Citibank plainly

qualifies as an “Obligation”—and in turn as a “Guaranteed Obligation.” As such, the
Court concludes that the Guaranties require the “due and punctual payment” by

Defendants of the loan balance “upon the occurrence of [the] Guaranty Trigger Event.”

See Doc. 51-4 at 4; Doc. 51-5 at 4.

       Defendants also argue that other portions of the contractual framework inject

ambiguity into the meaning of key terms. First, Defendants contend that the Credit

Agreement’s separately defined term “Secured Obligations”—which includes the

repayment of the loan—suggests that the loan repayment, by not being explicitly

mentioned in the definition of “Obligation,” was excluded from that definition. Second,
Defendants argue that the meaning of “payments” (within the definition of “Guaranteed


                                             11
  Case 1:19-cv-00959-ER-JLC Document 63 Filed 12/01/20 Page 12 of 16




Obligations”) does not include the loan repayment to Citibank, as the Security

Agreement—where the contractual framework points to for a definition of

“Obligations”—lists some specific payment responsibilities, but fails to list the loan

repayment as one of those responsibilities.

       Of course, a court must interpret terms of a contract in the context of the entire

agreement, Law Debenture, 595 F.3d at 466–67, including by considering agreements

that are within the same contractual framework, 1471 Second Corp. v. NAT of NY Corp.,

79 N.Y.S.3d 23, 24 (N.Y. App. Div. 2018). Still, Defendants’ arguments on this point do

not change the outcome in this case. First, although the Security Agreement outlines

some specific “payment” responsibilities, the Court can think of no reason, and

Defendants provide none, to consider these as restricting what constitutes the meaning of

“payment” in other parts of the contractual framework; instead, they simply constitute a

non-exhaustive list of responsibilities within the Security Agreement. Indeed, the Court

must interpret the undefined term “payment” (within the definition of “Guaranteed

Obligations”) according to its plain and ordinary meaning, which would include the

repayment of the loan. See Universal Am. Corp., 37 N.E.3d at 81. Second, and as the

Court has previously noted in its order on Defendants’ motion to dismiss, the Credit

Agreement’s separate definition of “Secured Obligations” from “Obligations” does not
change the Court’s conclusion. Doc. 39 at 11–12. Regardless of whether repayment of

the loan constitutes a “Secured Obligation,” the plain and ordinary meaning of

“Obligation” has a broader definition that allows for repayment of the loan to qualify

under both definitions.

       Defendants also attempt to refute this interpretation by relying on evidence

outside of the language of the contractual framework. For instance, Defendants

emphasize that, under New York law, courts must interpret guaranties strictissimi juris,

meaning that courts must protect guaranties against liabilities that are not strictly within
their terms. Compagnie I, 188 F.3d at 34. Through that lens, Defendants contend, the


                                              12
    Case 1:19-cv-00959-ER-JLC Document 63 Filed 12/01/20 Page 13 of 16




term “Obligations” is ambiguous, thereby precluding summary judgment. Further,

Defendants assert that their subjective understanding of the terms of the Guaranties

excluded any personal guaranties of the repayment of the loan to Citibank. Doc. 59 ¶ 6;

Doc. 60 ¶ 6. Defendants argue that their purported intent, along with the limited record

due to Citibank moving for summary judgment before discovery has occurred, results in a

fact issue that precludes summary judgment at this juncture and necessitates discovery

under Federal Rule of Civil Procedure 56(d). Specifically, Defendants note that drafts of

the Guaranties, details of the communications of the parties when negotiating the

Guaranties, and information regarding the intentions of the parties during the negotiations

would render the Guaranties ambiguous. Doc. 58 ¶¶ 2, 4–5.4 And Defendants point to

other documents outside the contractual framework that they argue support their

purported intent, specifically referring the Court to the language in guaranties executed

between Citibank and Parent in June 2017—six months prior to the Guaranties—and

asserting that the language in those documents should inform the Court’s interpretation of

terms in the Guaranties.

         However, Defendants’ arguments about the need for extrinsic evidence are

unavailing. Again, the plain language of the Guaranties resolves this issue, and the Court

considers extrinsic evidence of the parties’ intent only where that plain language yields
ambiguity. Greenfield, 780 N.E.2d at 170–71. Accordingly, Defendants’ proposed

discovery requests are not “essential” to their opposition, see Fed. R. Civ. P. 56(d), as

they are immaterial to the interpretation of the Guaranties, see H.Daya Int’l Co., Ltd., 348

F. Supp. 3d at 308. Further, while New York courts must interpret guaranties in the

strictest manner, the Guaranties are “not entitled to any particular tenderness in the


4
 Defendants also state that they intend to seek discovery regarding what steps, if any, Citibank took to
mitigate damages. Doc. 58 ¶ 4. That information is immaterial to the interpretation of the terms of the
Guaranties, and so plays no role in the Court’s analysis on this issue. See H.Daya Int’l Co., Ltd., 348 F.
Supp. 3d at 308.




                                                     13
  Case 1:19-cv-00959-ER-JLC Document 63 Filed 12/01/20 Page 14 of 16




interpretation of [their] language” and must still be interpreted according to their “plain

and explicit language.” See AXA Inv. Managers UK Ltd. v. Endeavor Cap. Mgmt. LLC,

890 F. Supp. 2d 373, 385 (S.D.N.Y. 2012) (quoting Compagnie I, 188 F.3d at 34).

Indeed, the application of strictissimi juris applies “only after the meaning of the contract

of guarantee has been determined according to the ordinary principles of contract

construction.” Compagnie I, 188 F.3d at 34 (quotation omitted). And while Defendants

correctly observe that “agreements executed at substantially the same time and related to

the same subject matter are regarded as contemporaneous writings and must be read

together as one,” 1471 Second Corp., 79 N.Y.S.3d at 24, the Guaranties and the June

2017 guaranties occurred at neither the same time nor involved the same parties, and the

latter involve Parent’s—not Defendants’—obligations regarding the loan. As such, the

language of the June 2017 guaranties does not inform the meaning of the Guaranties.

Thus, because the plain language of the Guaranties unambiguously obligates Defendants

to repay the loan to Citibank, and Defendants have failed to do so, Citibank is entitled to

summary judgment on its claim for breach of contract.

       C. Claim for Attorney’s Fees

       Citibank also moves for summary judgment on its claim for attorney’s fees. As

noted, the Guaranties state that Defendants “shall pay or reimburse all reasonable out-of-
pocket costs and expenses (including reasonable attorneys’ fees and legal expenses)

incurred by [Citibank] in connection with the protection, defense[,] or enforcement of

[the Guaranties] in any litigation.” Doc. 51-4 at 8; Doc. 51-5 at 8. The plain language of

the Guaranties thus entitles Citibank to attorney’s fees and costs where Citibank brings

suit to enforce the Guaranties in the event of a breach. Defendants do not dispute that

interpretation; instead, they argue merely that Citibank is not entitled to attorney’s fees

and costs under the Guaranties because there was no breach. However, because

Defendants breached the Guaranties by failing to pay the outstanding balance of the $50
million loan, and Citibank in turn brought this suit to enforce the terms of the Guaranties,


                                             14
  Case 1:19-cv-00959-ER-JLC Document 63 Filed 12/01/20 Page 15 of 16




the Court concludes that Citibank is entitled to attorney’s fees and costs in connection

with the instant litigation.

        D. Defendants’ Waiver of Defenses

        Citibank moves for summary judgment on the affirmative defenses raised by

Defendants, arguing that Defendants waived any defenses under the Guaranties. The

Guaranties provide that Defendants “absolutely, irrevocably[,] and unconditionally

guarantee[]” payment regarding the “Guaranteed Obligations.” Doc. 51-4 at 4; Doc. 51-5

at 4. The Guaranties in turn state that Defendants “waive[] any and all defenses, claims,

setoffs[,] and discharges of the Borrower, or any other obligor, pertaining to the

Guaranteed Obligations.” Doc. 51-4 at 7; Doc. 51-5 at 7. Citibank argues that this

language constitutes an express waiver of all defenses in connection with the enforcement

of the Guaranties, as Defendants qualify as “other obligor[s]” for whom all defenses are

waived. See Doc. 51-4 at 7; Doc. 51-5 at 7. Defendants disagree, arguing that the waiver

applies to only defenses of Borrower and obligors who are not Defendants—such as

defenses concerning Borrower’s performance of the underlying “Guaranteed

Obligations.” Thus, Defendants contend, the waiver does not apply to any defenses

belonging to them, including those relating to the formation, enforceability, and

interpretation of the Guaranties.
        The Court agrees with Citibank. “Guaranties that contain language obligating the

guarantor to payment without recourse to any defenses or counterclaims, i.e., guaranties

that are ‘absolute and unconditional,’ have been consistently upheld by New York

courts.” Cooperatieve Centrale, 36 N.E.3d at 85. “Absolute and unconditional

guaranties have in fact been found to preclude guarantors from asserting a broad range of

defenses.” Id. (quoting Compagnie I, 188 F.3d at 35). By their plain language, the

Guaranties are absolute and unconditional, see id. at 86, waiving any and all defenses

pertaining to the Guaranteed Obligations of not only Borrower but “any other obligor,”
Doc. 51-4 at 4, 7; Doc. 51-5 at 4, 7. And as individuals “who [have] undertaken an


                                             15
  Case 1:19-cv-00959-ER-JLC Document 63 Filed 12/01/20 Page 16 of 16




obligation” under the Guaranties, Defendants constitute “obligors” under the common

and ordinary understanding of the word. Obligor, Black’s Law Dictionary (11th ed.

2019). The context of the Guaranties confirms this interpretation, see Law Debenture,

595 F.3d at 466–67, as the Guaranties also note that “[t]he obligations of [Defendants] are

undertaken as primary obligor,” Doc 51-4 at 7 (emphasis added); Doc. 51-5 at 7

(emphasis added). Thus, as obligors, Defendants waived their defenses that pertained to

the Guaranteed Obligations in their capacity as guarantors. See Cooperatieve Centrale,

36 N.E.3d at 86. Accordingly, because Defendants have waived those defenses, Citibank

is entitled to summary judgment, and those defenses must be dismissed.

III.     CONCLUSION
         For the foregoing reasons, Citibank’s motion for summary judgment is

GRANTED. Citibank is directed to file its application for attorney’s fees and costs by

December 22, 2020, and Defendants are directed to file any opposition by January 12,

2021. Defendants’ requests for oral argument on this motion and discovery pursuant to

Rule 56(d) are hereby denied as moot. Docs. 56 and 61. The Clerk of Court is

respectfully directed to terminate the motion. Doc. 49.


         It is SO ORDERED.


Dated:    December 1, 2020
          New York, New York

                                                          EDGARDO RAMOS, U.S.D.J.




                                            16
